Ludeling, C. J.
The appellee has moved to dismiss this appeal on two grounds :
First — Because there is no citation.
Second — Because there is no bond.
The appeal was taken in open court, at the- same term at which the judgment was rendered. This dispensed with citation Art. 573 C. P.
The objection to the bond cannot be noticed, as the motion to dismiss was not made within three judicial days'after the record was filed. 2 An. 138; 3 An. 326 ; 11 An. 613; 12 An. 350.
On the day fixed for the trial of the cause the plaintiff failed to ap pear, after having been called according to law, and the District Judge dismissed the suit, on motion of the defendant. IVe perceive no error in the judgment.
It is therefore ordered, adjudged and decreed that the judgment of the District Court he affirmed, and that appellant pay costs of appeal.
Rehearing refused.